


EXHIBIT 10.14




AMENDMENT No. 1 to
EMPLOYMENT AGREEMENT




THIS AMENDMENT No. 1 to EMPLOYMENT AGREEMENT (this “Amendment No. 1”) is made as
of March 19, 2007, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Robert R. Nielsen, (the “Executive”).


RECITALS


A.  The Company and the Executive are parties to an Employment Agreement, made
as of May 1, 2006, pursuant to which the parties agreed that the Company would
employ Executive as Executive Vice President, General Counsel and Secretary (the
“Employment Agreement”).


B.  Pursuant to the terms of the Employment Agreement, Executive’s employment
would terminate no later than December 31, 2008, unless extended by the mutual
agreement of the parties.


C.  The Company desires to provide that the term of the Employment Agreement
shall extend annually by one year unless either party provides notice of
termination to the other.


D.  Executive is willing to continue his employment on the terms and conditions
set forth in this Amendment No. 1.




THE PARTIES AGREE AS FOLLOWS:


1.           Section 1.1. of the Employment Agreement is hereby deleted in its
entirety and replaced as follows:


“1.1  Position and Term of Employment.  


 
A.
Position.  Executive shall be employed as the Executive Vice President, General
Counsel and Secretary of the Company and shall devote his full business time,
skill, attention and best efforts in carrying out his duties and promoting the
best interests of the Company.  Executive shall also serve as a director and/or
officer of one or more of the Company's subsidiaries as may be requested from
time to time by the Board of Directors.  Subject always to the instructions and
control of the Board of Directors of the Company, Executive shall report to the
Chief Executive Officer of the Company and shall be responsible for all legal
matters and the day to day administrative affairs of the Company.


 
- 1 -
 
 

 
Executive shall not at any time while employed by the Company or any of its
affiliates (as defined in the Severance Protection Agreement between the Company
and Executive dated as of May 1, 2006, (as amended and restated, from time to
time, the “SPA”), incorporated in this Agreement by this reference), without the
prior consent of the Board of Directors, knowingly acquire any financial
interests, directly or indirectly, in or perform any services for or on behalf
of any business, person or enterprise which undertakes any business in
substantial competition with the business of the Company and its affiliates or
sells to or buys from or otherwise transacts business with the Company and its
affiliates; provided that Executive may acquire and own a de minimus amount of
the outstanding capital stock of any public corporation which sells or buys from
or otherwise transacts business with the Company and its affiliates.



 
B.
Initial Term.  Executive's employment hereunder shall commence as of May 1,
2006, and shall end December 31, 2008 (the “Initial Term”); provided, however,
that unless earlier terminated in accordance with the terms of this Agreement,
and subject, however, to termination as provided in Section 1.3, commencing on
January 1, 2008, and on each January 1 thereafter, the Initial Term of this
Agreement shall automatically be extended for one year (each then extended year
of this Agreement being an “Extended Term”).  The Initial Term as may be
extended by each Extended Term is hereinafter referred to as the “term of this
Agreement.”  For the second and each subsequent year during the term of this
Agreement, Executive shall be employed at a salary not less than Executive’s
salary in the immediately preceding year, and on other terms and conditions at
least as favorable to Executive as those applicable to Executive during the
immediately preceding year, or as may otherwise be agreed to by the Company and
Executive in writing.



 
C.
Termination of Renewal.  Either party may give effective written notice to the
other party of such notifying party’s intention not to renew this Agreement
beyond the then-current term of this Agreement (“Notice of Non-Renewal”),
provided that such notice is given by the notifying party not less than 30
months prior to the end of the then-current term of this Agreement (or such
shorter term as may be agreed to by the Company and Executive in writing).  If a
party delivers a Notice of Non-Renewal, the term of this Agreement will end as
of the last day of the then-current term of this Agreement, or as may otherwise
be agreed to by the Company and Executive in writing.”



2.           Incorporation of Amendment Agreement and SPA.  Except as explicitly
set forth in this Amendment No. 1, the parties do not intend to modify the terms
and conditions of the Employment Agreement, those terms and conditions shall
remain in full force and effect, and they shall be incorporated into this
Amendment No. 1 by this reference.





 
- 2 -
 
 

3.           Miscellaneous.


 
A.
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.



 
B.
Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.



 
C.
This Agreement shall be interpreted and construed in accordance with the laws of
the State of California.  Each of the Company and Executive consents to the
jurisdiction of any state or federal court sitting in California, in any action
or proceeding arising out of or relating to this Agreement.



IN WITNESS WHEREOF, this Amendment has been duly executed on the day and year
specified at the beginning hereof.
 
CENTURY ALUMINUM COMPANY
 


                 


By:    /s/ Logan Kruger
        _______________________
Logan Kruger
Title:                      Chief Executive Officer




EXECUTIVE


/s/ Robert. R. Nielsen
_______________________
Robert R. Nielsen

 
- 3 -
 
 
